NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN KOPEIKIN, M.D.,                           No.    15-35186

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00045-DLC

 v.
                                                MEMORANDUM*
MOONLIGHT BASIN MANAGEMENT,
DBA Moonlight Basin Resort, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                        Argued and Submitted May 9, 2017
                               Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      The parties are familiar with the facts so we will not recite them here. We

review de novo the district court’s grant of summary judgment in favor of

Moonlight Basin Management, LLC. See Fontana v. Haskin, 262 F.3d 871, 876

(9th Cir. 2001). Dr. Brian Kopeikin appeals that ruling on the ground that the

evidence supports sufficient inferences to charge Moonlight Basin with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
constructive knowledge of the rocks that caused Kopeikin’s injuries, and therefore

avoid summary judgment with respect to Moonlight Basin’s negligence liability

despite Montana’s Skier Responsibility statutes. See Mont. Code Ann. §§ 23-2-

702, -731, -733, -736. We need not address the scope of the statutes here. Even if

we accept Kopeikin’s construction of these provisions, there is no genuine dispute

as to a material fact with respect to Moonlight Basin’s alleged constructive

knowledge of the rocks that caused Kopeikin’s injuries. And, as Kopeikin

acknowledged, there is no evidence that Moonlight Basin had actual knowledge of

the rocks at the time of Kopeikin’s accident.

      AFFIRMED.




                                         2